Citation Nr: 0709023	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a hip condition

5.  Entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The claims for service connection for scoliosis and service 
connection for a hip condition are REMANDED  to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's hearing loss and tinnitus, first shown many years 
after service, and his military service.  

2.  Hypertension is not related to the veteran's active 
service, did not manifest to a compensable degree within a 
year of his discharge from active service and has not been 
demonstrated to be otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and the service incurrence of sensorineural 
hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Id. at 120-21.  The Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 



A.  Duty to Notify
In an August 2003 letter, the RO provided the veteran with 
notice of the evidence required to substantiate his claims 
for service connection.  The August 2003 letter described the 
requirements of a service connection claim and provided the 
veteran with notice of VA's duty to assist under the VCAA.  
This included information regarding what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  The veteran was also advised to 
submit any pertinent evidence in his possession.  This notice 
was timely provided to the veteran prior to the initial 
unfavorable rating decision by the RO.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims. Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The relevant available records, 
including service medical records, and post service VA 
treatment records, have been obtained and associated with the 
claims file.  

The veteran has been afforded a VA examination with regard to 
his claims for hearing loss and tinnitus.  No VA examination 
was necessary with respect to the veteran's claim for service 
connection for hypertension.  Under § 3.159(c)(4), a medical 
examination is deemed necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as there 
is no evidence that the veteran's had hypertension during 
service or that hypertension manifested during a presumptive 
period or may otherwise be associated with service.  
Therefore, an examination is not necessary to decide the 
claim for service connection for hypertension.   

The Board concludes that further assistance is required with 
respect to the veteran's claim for service connection for 
scoliosis.  Those requirements will be addressed in the 
remand portion of the decision.

II.  Analysis of Claims

A.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including hypertension and sensorineural hearing loss, if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss and tinnitus claims

The veteran claims that he developed hearing loss and 
tinnitus as a result of noise exposure during service.

As noted previously, the veteran had active service from 
August 1966 to August 1968.  The veteran's DD-214 shows that 
his military occupational specialty was supply clerk. 

A review of the service medical records finds that clinically 
normal hearing was noted at enlistment and at separation.  
His service medical records reflect that he did not complain 
of, or receive treatment for, hearing loss or tinnitus during 
service.  

There is no post-service evidence that sensorineural hearing 
loss manifested during the initial post-service year.  
Accordingly, service incurrence of hearing loss may not be 
presumed.  

The veteran had a  VA audiological examination in March 2004.  
The examiner reviewed the claims file and interviewed the 
veteran.  The veteran reported a history of bilateral 
recurrent tinnitus, of two to three years in duration.  He 
characterized the tinnitus as moderate and reported that he 
experienced it approximately 30 percent of the time.  The 
veteran also reported a five to ten year history of bilateral 
progressive hearing loss.

The VA examiner noted the veteran's claims of military noise 
exposure, including reported exposure to artillery and mortar 
fire during military training exercises.  The veteran 
reported wearing ear protection during those exercises.   The 
veteran's reported post-service noise exposures included 
occupational exposure to heavy machinery and noise from 
recreational shooting.   The examiner diagnosed bilateral 
sensorineural hearing loss.  The report reflects audiometric 
findings of hearing loss as defined by VA regulation.  See 38 
C.F.R. § 3.385 (2006).   The examiner noted that service 
medical records were negative for any findings of hearing 
loss or tinnitus and that the veteran had normal hearing 
during a National Guard enlistment examination several weeks 
subsequent to separation.  The examiner concluded that  
hearing loss and tinnitus are "less likely than not" 
related to active duty service.  
Given the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claims 
for service connection for hearing loss and tinnitus.  There 
is no medical evidence of hearing loss and tinnitus during 
service or for many years after service.  A VA medical 
opinion concluded that hearing loss and tinnitus are not 
related to service, and there are no medical opinions in 
evidence that associate the veteran's hearing loss and 
tinnitus to active duty service.  Accordingly, the claims for 
service connection for hearing loss and tinnitus must be 
denied.
B.  Hypertension

The veteran asserts that his current hypertension is related 
to his active duty service.

The service medical records are negative for any diagnosis of 
hypertension.  A report of the veteran's enlistment 
examination indicates that a blood pressure reading of 118/68 
was recorded.  Upon separation examination in June 1968, a 
blood pressure reading of 140/78 was noted.  

There is no post-service medical evidence demonstrating that 
hypertension manifested to a compensable degree within one 
year of the veteran's discharge from active service.  The 
earliest evidence of a diagnosis of hypertension is contained 
in VA medical records dated in 2002.  The existence of a 
current diagnosis, alone, is not sufficient to establish 
entitlement to service connection.  As noted previously,   
service connection requires evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, supra.   

In this case, there is no evidence either that hypertension 
was incurred during service or is etiologically related to 
service.  The Board acknowledges the veteran's belief that 
his presently claimed hypertension is related to service.  
However, the veteran's assertion in this regard is not 
probative because he is not competent to provide a medical 
opinion as to the etiology of his condition.  The Court has 
held that a layperson is generally not capable of opining on 
matters requiring medical knowledge.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) 

Given the foregoing, the Board concludes that hypertension 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as there is not an approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension, this claim must be 
denied.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


REMAND

Additional development is necessary before the Board can 
decide the claims of entitlement to service connection for 
scoliosis and entitlement to service connection for hip pain.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. 38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003).  A preexisting disease 
will be considered to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2006); Wagner v. 
Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or 
intermittent flare- ups of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2006).  A claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches. Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 
(July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which 
provides that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A.
 § 1111).

As discussed above, under 38 U.S.C.A. § 5103A, VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Under 38 
C.F.R. § 3.159(c)(4) (2005), VA is to afford a claimant a 
medical examination or obtain a medical opinion if VA 
determines it is necessary to decide a claim.  A medical 
examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; 
(2) The record includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.  

Service medical records show that moderate scoliosis was 
noted during the veteran's September 1968 enlistment 
examination.  However, the record in this case does not 
contain sufficient findings as to whether the veteran's 
scoliosis was aggravated during service.  Additionally, 
further inquiry is also required with respect to whether the 
veteran has a hip disability that is related to service.  An 
examination is therefore necessary before these claims can be 
decided.  

Accordingly, the claims of entitlement to service connection 
for scoliosis and entitlement to service connection for a hip 
condition are REMANDED for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination in conjunction 
with his claims of service connection for 
scoliosis and service connection for a 
hip condition.  All necessary tests or 
studies, including x-rays, should be 
performed.  The claims folder should be 
made available to the examiner for 
review, and the examiner should indicate 
that such a review was conducted.

2.  In the case of scoliosis, this 
condition was noted during the veteran's 
service enlistment examination.  
Therefore, the examiner is asked to 
provide an opinion as to whether 
scoliosis, which existed prior to 
service, was aggravated during service 
(i.e. permanently increased in severity, 
as opposed to merely having flare-ups) 
and, if so, whether such aggravation was 
solely due to the natural progress of the 
condition.

3.  The examiner is asked to diagnose any 
hip disability.  The examiner is asked to 
provide an opinion as to whether the 
veteran's claimed hip pain is:  
(1) etiologically related to the 
veteran's scoliosis either as a symptom 
of scoliosis or condition occurring/ 
developing secondary to scoliosis (2) 
whether it is at least as likely as not 
that, if not associated with scoliosis, a 
disability manifested by hip pain is 
etiologically related to the veteran's 
period of service.  The examiner is asked 
to provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should then 
readjudicate the claims on appeal based 
on all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


